Citation Nr: 1000406	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  05-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include schizophrenia.  

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD). 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for hepatitis. 

4.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, 
claimed as due to inservice herbicide exposure and as 
secondary service-connected diabetes mellitus, type II, and 
as aggravated by service-connected diabetes, radiation 
therapy for service-connected prostate cancer or by claimed 
PTSD. 

5.  Entitlement to service connection for right-side paresis 
as a residual of a cerebrovascular accident, claimed as due 
to inservice herbicide exposure or as secondary to 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from November 1970 to April 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from decisions of January 2004 and November 2005 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

In October 2009 the Veteran testified at a travel Board 
hearing in Montgomery, Alabama, before the undersigned Acting 
Veterans Law Judge, a transcript of which is on file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.




REMAND

At the October 2009 Travel Board hearing, the Veteran's 
representative pointed out that since the May 2005 Statement 
of Accredited Representative, additional evidence had been 
submitted but no Supplemental Statement of the Case (SSOC) 
had yet been issued addressing this additional evidence.  A 
review of the claims files shows that VA outpatient treatment 
records have been received and that the Veteran was afforded 
a VA examination in August 2008 but, as pointed out, no SSOC 
has been issued addressing this new evidence.  

Historically, a May 1989 rating decision denied reopening of 
a claim for service connection for hepatitis but the Veteran 
did not appeal that decision.  A July 1993 rating decision 
denied an initial claim for service connection for high blood 
pressure (hypertension) but, after notification, the Veteran 
did not appeal that decision.  An August 1998 rating decision 
denied reopening of a claim for service connection for an 
acquired psychiatric disorder, to include schizophrenia, but 
after notification the Veteran did not appeal that decision.  
A February 2003 rating decision denied reopening of a claim 
for service connection for PTSD, but after notification the 
Veteran did not appeal that decision.  

An unappealed rating decision is final based on the evidence 
then of record. 38 U.S.C.A. § 7105(c) (West 2002).  New and 
material evidence is required to reopen a previously denied 
claim. 38 U.S.C.A. § 5108 (West 2002).  

Effective November 9, 2000, the Veterans Claims Assistance 
Act describes VA's duties to notify and assist claimants in 
substantiating VA benefit claims.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

In a new and material evidence claim, the notice must include 
the reason for any past denial of the claim, the evidence and 
information that is necessary to reopen the claim, and the 
evidence and information that is necessary to establish the 
underlying claim for the benefit sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

Here, a review of the VCAA notice letters shows that the 
Veteran was not provided with Kent compliant VCAA notice.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

A review of the VCAA notice letters reveals that the Veteran 
was provide with a Dingess compliant VCAA notice in December 
2007 which addressed only the original claim for service 
connection for residuals of a cerebrovascular accident, 
including right-sided paresis, and the application to reopen 
of the claim for service connection for PTSD.  However, there 
was no Dingess compliant notice as to the other claims. 

A review of the claims files reflects that clinical records 
and discharge summaries of several periods of VA 
hospitalizations are not on file.  These are VA 
hospitalizations in Gulfport, Mississippi, in August 1997 and 
December 1997, and VA hospitalizations in Biloxi, 
Mississippi, in October 2003, September 2004, and December 
2004.  These VA records are deemed to be constructively in 
the possession of VA adjudicators and must be obtained, even 
when adjudicating whether there is new and material evidence 
to reopen a claim.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992). 

In June 2009 the RO made a formal finding on the lack of 
information required to corroborate stressors associated with 
a claim for service connection for PTSD.  Since then the 
Veteran has testified at the October 2009 Travel Board 
hearing.  Much of this testimony simply addressed having been 
allegedly involved in combat while serving in an artillery 
unit.  However, he made a reference to someone or some group 
attempting to kill him by cutting his throat but that 
military police had stopped the person or group, or the 
Veteran.  He thought that the military police were supposed 
to have written a report about the matter, but he was not 
sure if this had been done.  This event had occurred early in 
his tour in Vietnam, in 1972, when he was with 82nd or Da 
Nang Artillery unit.  

The Veteran is hereby informed that if he does not provide 
sufficient information to allow for corroboration of his 
alleged stressor, this could adversely impact on his claim. 

As to the application to reopen the claim for service 
connection for hypertension, the Veteran testified that his 
service-connected type II diabetes mellitus may have preceded 
the development of his hypertension, even though diabetes was 
first formally diagnosed several months after hypertension 
was first diagnosed.  Also, he appears to claim that either 
PTSD or inservice herbicide exposure may have caused his 
hypertension.  Further, he testified that his hypertension 
became worse due to his service-connected diabetes and, also, 
that his hypertension became worse after receiving radiation 
therapy for his now service-connected prostate cancer.  All 
theories of this claim should be considered on remand.

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with Kent v. 
Nicholson, 20 Vet.App. 1 (2006) (in a new 
and material evidence claim, the notice 
must include notice of the evidence and 
information that is necessary to reopen 
the claim and the evidence and information 
that is necessary to establish the 
underlying claim for the benefit sought).  
In the notice, identify the reason(s) the 
claims were disallowed, as well as the 
type of evidence needed to reopen the 
claims. 

Also, ensure that the Veteran has been 
provided notice consistent with the 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) and that no further 
notice is necessary, including the 
guidance from the United States Court of 
Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in 
connection with his current appeal.  

2.  Obtain the records, including the 
discharge summaries, of the Veteran's 
periods of VA hospitalizations in 
Gulfport, Mississippi, in August 1997 and 
December 1997, and VA hospitalizations in 
Biloxi, Mississippi, in October 2003, 
September 2004, and December 2004.  These 
records should be associated with the 
claims file.  

3.  The Veteran should be contacted and 
asked to provide more detailed information 
as to the alleged incident when someone or 
some group allegedly tried to cut his 
throat, for the purpose of corroborating 
this alleged stressor.

It should be determined whether the 
Veteran has provided sufficient 
information to allow for corroboration of 
this alleged stressor.  If so, the 
appropriate steps should be taken to 
attempt to corroborate whether this 
stressor occurred.  All steps taken in 
this regard should be fully recorded in 
the record.  

4.  After the above development, 
readjudicate the claims.  

This should include adjudicating whether 
the Veteran's service-connected diabetes 
or radiation therapy for his now service-
connected prostate cancer, or claimed 
PTSD, has aggravated his hypertension. 

If the claims remain denied, furnish the 
Veteran and his representative a 
Supplemental Statement of the Case and 
return the case to the Board. 

The Veteran has the right to submit additional evidence and 
argument on this matter.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


